Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks filed on 01/20/2022 have been entered. 
At least independent claims 1, 10, and 13 have been amended and incorporated with the languages of previously objected dependent claims 7 and 11.
Claims 7 and 11 cancelled.
Claims 1-6, 8-10, and 12-13 currently pending.
Outstanding USC 112 B rejection withdrawn based on at least amendments/remarks received.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-6, 8-10, and 12-13 are found to be allowable over the prior of records, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended or argued claims, which teaches an electronic device which comprises voice receiver that is configured to receive voice. A communication unit communicates with an artificial intelligence server set to be activated by a preset starting word. A controller is configured to register the multiple artificial intelligence devices to obtain profile information and storing the obtained profile information and a list of executable commands matching the obtained profile information.  The control unit is configured to provide the profile information and the list. An artificial intelligence device is searched to execute the execution command on the basis of the execution command. The execution command transmitted to the found artificial intelligence device, as illustrated in the currently amended independent claims 1, 10, and 13.



Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
1/25/2022